DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on November 17, 2020.  Claims 19 and 20 have been cancelled.  Thus, claims 1-18, 21 and 22 are pending.  Claims 1, 9 and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-11, 15, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10136138A1 to Schneider.
Claims 1-4, 9-11, 15, 18 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider.
With respect to independent claims 1, 9 and 15, Schneider discloses a radar mountable on the vehicle and configured to collect weather data by receiving electromagnetic signals (see paragraph [0013] and [0014]:  A motor vehicle includes a radar 2 , which is part of a device. The signal representing the portion of the radar radiation reflected by precipitation is supplied to a control unit 6 which generates therefrom precipitation data.); and 
a processor configured to: process the collected weather data to determine one or more weather conditions local to the vehicle from the collected weather data (see paragraphs [0008] and [0014]:  the on-board radar device among others to Detection of rain or fog is used to assist the driver adverse weather conditions before driving too fast warn, but not to control a windshield wiper.  The signal representing the portion of the radar radiation reflected by precipitation is supplied to a control unit 6 which generates therefrom precipitation data.); and 
dynamically control the one or more vehicle systems based on the one or more weather conditions local to the vehicle (see paragraph [0014]:  precipitation data used to drive a windshield wiper motor 8 in response to the precipitation data to a windshield wiper, not shown, continuously or intermittently between its end positions the windshield of the motor vehicle to move back and forth. In this case, either the wiping interval duration or the wiping speed or both are set 
With respect to dependent claim 2, Schneider discloses wherein the one or more weather conditions include one or more adverse weather conditions and comprise at least one of: fog, sleet or smog (see paragraphs [0008] and [0014]:  the on-board radar device among others to Detection of rain or fog is used to assist the driver adverse weather conditions before driving too fast warn, but not to control a windshield wiper.  The signal representing the portion of the radar radiation reflected by precipitation is supplied to a control unit 6 which generates therefrom precipitation data.).  
With respect to dependent claim 3, Schneider discloses wherein to determine the one or more weather conditions comprises analyzing scattered reflections from incident microwaves or radio waves (see paragraph [0011] and [0015]: one wins first, from the intensity of the backscattered micro- or Millimeter waves data on the amount of precipitation and secondly the statistical and spectral distribution of the backscattered Micro or Millimeter Wave Data Information on the type of Precipitate. Using this data, the Wiper interval duration or wiper speed can be optimized even more. To the For example, if the absolute precipitation amount is the same in the Cases of drizzle are wiped more frequently than in the case of relatively large Raindrop, and these cases can by means of statistical distribution of the backscattered signals from each other be differentiated. If it is too costly in an individual case, to win the precipitation data from the occurring during the actual function of the radar 2 backscatter signal, you can operate the radar 2 alternately between its actual function and the function as a precipitation sensor with optimized operating parameters.).  
With respect to dependent claim 4, Schneider discloses wherein analyzing scattered reflections comprise assessing the level of attenuation of the scattered electromagnetic energy to determine the presence of particles in the air indicative of visibility (see paragraph [0011]:  one wins first, from the intensity of the backscattered micro- or Millimeter waves data on the amount 
With respect to dependent claim 10, Schneider discloses, wherein dynamically controlling the one or more vehicle systems is performed without input from a user (see paragraphs [0010] and [0014]:  In addition to the Radar precipitation sensor any conventional Precipitation sensor provided, d. H. a sensor for wetting, but also pollution of the windscreen of the Motor vehicle is sensitive.  Rainfall data compares, you can get soiling and Wetting of the windshield differ from each other, in the case of a pollution detected in this way automatically cleaning fluid on the windshield is sprayed. This gives you in addition to the automatic control of the wipe interval duration or Wischgeschwindigkeit an automatic wiper-washing system.  Either the wiping interval duration or the wiping speed or both are set automatically as a function of the precipitation data, wherein the wiping interval duration or wiping speed is set the greater, the greater the intensity of the precipitation signal.). 
With respect to dependent claim 11, wherein dynamically controlling the one or more vehicle systems comprises at least one of: controlling car lighting, controlling windscreen wipers, or controlling cruise control (see paragraph [0013]:  A motor vehicle includes a radar 2, which is part of a device, not shown, for distance control, collision avoidance, parking assistance and / or communication with other vehicles.).
With respect to dependent 18, Schneider discloses the radar is part of a collision avoidance system (see abstract:  An existing radar as fitted to a newer vehicle can be adapted to provide this service, e.g. an anti-collision radar.).
With respect to dependent claim 22, Schneider discloses where to process the collected weather data comprises determining a water droplet concentration in the atmosphere (see paragraphs [0013] and [0014]:  Precipitation in the air reflects part of the radar radiation back to the antenna 4. For the purposes mentioned above, this is an interference signal, which is filtered .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of U.S. Patent Publication No. 2018/0106896 to Rohani et al. (hereinafter “Rohani”).
With respect to dependent claim 21, Rohani discloses wherein the radar operates at a frequency of at least 70 gigahertz (GHz) (see paragraph [0048]:  Frequency range Wavelength range Application HF 3-30 MHz 10-100 m High frequency radars, Coastal radar systems, VHF 30-300 MHz 1-10 m Very high frequency radars, ground penetrating radars, geological or civil engineering UHF 300-1000 MHz 0.3-1 m Ultra high frequency, ballistic missile warning systems L 1-2 GHz 15-30 cm Long range radar, air traffic control and surveillance S 2-4 GHz 7.5-15 cm Short wave radar, terminal air traffic control, long-range weather, marine radar C 4-8 GHz 3.75-7.5 cm Medium range radar, weather X 8-12 GHz 2.5-3.75 cm Missile guidance, marine radar, weather, medium-resolution mapping and ground surveillance Ku 12-18 GHz 1.67-2.5 cm High resolution, satellite transponders K 18-24 GHz 1.11-1.67 cm Cloud detection, police radar Ka 24-40 GHz 0.75-1.11 cm Mapping, short range, airport surveillance, photo radars V 40-75 GHz 4.0-7.5 mm Millimetre band W 75-110 GHz 2.7-4.0 mm Millimetre band, autonomous vehicles, imaging.).

Allowable Subject Matter
Claims 5-8, 12-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661